DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, & 12 have been amended and examined as such.
Claims 16-19 have been added and examined as such.

Allowable Subject Matter
Claims 1, 8, & 12 are allowed as amended.
Claims 2-7 & 16-17 are allowed as presented, dependent on claim 1.
Claims 9-11 are allowed as presented, dependent on claim 8.
Claims 13-15 & 18-19 are allowed as presented, dependent on claim 12.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1, 8, & 12, Applicant amended the claims as discussed in the interview held on 04 January 2021.  An additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a fuser assembly [claim 1], media conditioner [claim 8] or method for conditioning media [claim 12] comprising an array of fusers, each fuser comprising all of the structural components and limitations as claimed, particularly but not limited to: each respective fuser is to apply a force that is independent of a force applied by a remainder of the array of fusers.
Prior Art Smith teaches a fuser assembly or media conditioner with an array of fusers, but does not teach the limitation of each respective fuser is to apply a force that is independent of a force applied by a remainder of the array of fusers.
Prior Art Wayman et al. teaches a fuser assembly or media conditioner with an array of fusers disposed in a fuser housing but does not teach the limitation of each respective fuser is to apply a force that is independent of a force applied by a remainder of the array of fusers.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhou et al. (US 2010/0302337 A1) teaches an array of micro-heaters used to selectively fuse/fix toner/ink onto a recording medium.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853